Case: 11-51047       Document: 00512329338         Page: 1     Date Filed: 08/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 2, 2013
                                     No. 11-51047
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARK ANTHONY GARCIA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:11-CR-95-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Mark Anthony Garcia has moved for
leave to withdraw and has filed a supplemental brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). In response to the motion, Garcia requests that we strike counsel’s
brief, extend the briefing period, and appoint new appellate counsel. We have
reviewed counsel’s brief and the record. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue; however, we do not address

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51047    Document: 00512329338     Page: 2   Date Filed: 08/02/2013

                                 No. 11-51047

counsel’s discussion of the adequacy of trial counsel’s performance as the issue
was not raised in the district court and the record has not been developed for
appellate review. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006). Accordingly, Garcia’s motions to strike the brief, extend the briefing
period, and appoint substitute counsel are DENIED; counsel’s motion for leave
to withdraw is GRANTED; counsel is excused from further responsibilities
herein; and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2